DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as how an electrical signal is a resistance.  It appears that a resistance is measure of its opposition to the flow of electric current, so the final signal of a resistance is still a current change.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 8-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al., U.S. Publication Number 20200116170.
Regarding claim 1, 8 and 11, Schmidt et al., discloses a Smart Valve With Integrated Electronics with features of the claimed invention including receiving a signal from a first sensor mounted on a shaft of a valve; (see claim 13), converting the signal to a pressure (see, for example, paragraph 0023, pressure sensor 30); routing the pressure to a second sensor of a controller operatively coupled to a pneumatic actuator (element 15), the pneumatic actuator operatively coupled to the shaft (see figure 4),; and determining, by the controller, a first torque on the shaft based on the pressure (see, for example, claim 18). 
	Regarding claims 2, 9,  the sensor is from the same group of sensors (see claim 23).	Regarding claims 3, 10, the second  sensor is a pressure sensor	Regarding claims 4, 12, any electrical signal is generally either voltage, or current.	Regarding claims 5, 13,  the valve is a rotary fluid valve.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebertseder et al., U.S. Publication Number 20190263261
	Regarding this  claim 16, Ebertseder discloses a method of operating a drive train of a motor vehicle, that can be stored in a non-transitory computer readable storage medium comprising instructions to receive a first pressure (see paragraph 0010). the first pressure converted from a signal from a first sensor mounted on a shaft of a valve (see paragraph 0023); determine a first torque (see paragraph 0010),(see paragraph 0009), on the shaft based on the first pressure; receive a second pressure, the second pressure provided to a pneumatic actuator operatively coupled to the valve: and determine a second torque (see paragraph 0011), on the shaft based on the second pressure.  

Claims 6-7, 14-15 and 17-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, March 01, 2022